Citation Nr: 1626786	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO, in relevant part, denied service connection for kidney stones.  The Veteran disagreed with that decision and perfected this appeal.


FINDING OF FACT

Calculi of the kidney was manifest within the one year presumptive period following service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, calculi of the kidney may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claim for service connection for a kidney disability, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.




Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for calculi of the kidney, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that he has a kidney disability, namely -kidney stones - that stems from his period of active service.  Specifically, the Veteran avers that he developed a kidney stone, which he passed in March or April of 2006.  See Authorization for Release of Information dated April 13, 2009.  

Service treatment records indicate that at one point, the Veteran complained of right upper quadrant pain.  However, upon ultrasound testing, there was no evidence of calculi on the gallbladder; also, the kidney was noted as normal.  See Service Treatment Records dated April 26, 1999, April 28, 1999.  Periodic in-service examination reports and the Veteran's Reports of Medical History indicate that the Veteran had normal kidney, urinary, and genitourinary function.  See Examinations and Reports of Medical History dated September 17, 1984, October 24, 1985, May 22, 1989, April 11, 1994, May 7, 1997, July 12, 1999, July 22, 2002, March 14, 2005; Optometry report dated March 15, 2005.

The post-service treatment records consist of a March 2006 medical report from a private hospital.  The Veteran reported to the emergency room complaining of pain in his lower right abdomen and possible kidney stones.  CT imaging testing was conducted, which demonstrated an opaque calculus on the right uretrovesical junction.  The treating physician was uncertain whether the calculus was within the bladder lumen.  Upon examination of the kidney, the doctor noted the kidney was normal in size, position, and attenuation.  See Emergency Room Records dated March 10, 2006.

A careful review of the record shows that medical opinions were sought to determine whether the Veteran has a kidney disability related to his period of service.  The medical evidence of record was found not to be adequate.  Thus, the Board found it necessary to obtain a medical opinion as to whether the Veteran has a kidney disability attributable to his period of service.

The reviewing VHA physician provided a medical opinion based on a review of the Veteran's records, to include his medical evidence and opinions of record.  She found that while renal calculi was not manifest during service, the disability did manifest in March 2006, within one year of the Veteran's discharge from service.  This finding is supported by the CT imaging conducted in March 2006.

Based on careful review of the record, the Board finds that service connection for calculi of the kidney is warranted on a presumptive basis.  Resolving all doubt in the Veteran's favor, service connection for calculi of the kidney is warranted.  



ORDER

Service connection for calculi of the kidney is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


